July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        RICHARD POWELL, Appellant

NO. 14-14-00323-CV                          V.

                 YOEN NAVARETTE CARDENAS, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Richard Powell.


      We further order this decision certified below for observance.